               Case 2:20-cv-02270-JAD-DJA Document 3 Filed 01/06/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Jerry Holman,                                            Case No.: 2:20-cv-02270-JAD-DJA

 4             Petitioner

 5 v.                                                            Order Dismissing Action

 6 Calvin Johnson,                                                      [ECF No. 1]

 7             Respondent

 8

 9            Pro se petitioner Jerry Holman brings this habeas corpus petition under 28 U.S.C.

10 § 2254. Holman has not filed an application to proceed in forma pauperis or paid the filing fee.

11 As a result, this matter has not been properly commenced and I dismiss it on that basis.1

12            IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice to the

13 petitioner’s ability to file a habeas petition under 28 U.S.C. § 2254 on the form required by this

14 court in a new action with either (1) the $5.00 filing fee or (2) a completed application to proceed

15 in forma pauperis on the proper form with both an inmate account statement for the past six

16 months and a properly executed financial certificate.

17            IT FURTHER IS ORDERED that a certificate of appealability is denied, as jurists of

18 reason would not find the court's dismissal of this improperly commenced action without

19 prejudice to be debatable or incorrect.

20            The Clerk of Court is directed to SEND petitioner two copies each of an application

21 form to proceed in forma pauperis for incarcerated persons and a noncapital Section 2254 habeas

22

23
     1
         28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-1, 1-2.
          Case 2:20-cv-02270-JAD-DJA Document 3 Filed 01/06/21 Page 2 of 2




1 petition form, one copy of the instructions for each form, and a copy of the papers that he

2 submitted in this action; ENTER FINAL JUDGMENT; and CLOSE THIS CASE.

3         Dated: January 6, 2021

4                                                          _________________________________
                                                           U.S. District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
